Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Korean and Japanese patent documents cited in the information disclosure statement of 30 October 2019 and WO 2009/059677 cited in the information disclosure statement of 18 August 2020 have all been considered with respect to the provided English abstracts.
EP 2,212,401 cited in the information disclosure statement filed 18 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The supplied page stating EP 2,212,401 is published as WO 2009/059677 is not a copy of EP 2,212,401.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 310 and 320 in figure 22.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because of the following informalities:
The specification teaches the film has a phosphor crystalline. It is unclear what is meant “phosphor crystalline”, especially since “crystalline” is an adjective. The specification also teaches these crystallines having a relative density of 98-99.99% or 90-96%.  It is wondered if applicants meant phosphor crystals and that the phosphor crystalline film has a relative density of 98-99.99% or 90-96%. These interpretations make more technically sense based on what is known in the ceramic arts and what is shown in the figures.
The specification teaches the pores have a rate in terms of percent. It is unclear what is meant by this since there is no indication as to what aspect of the pores is being measured nor is the other quantity being measured and to which the pore is being compared disclosed.  
The formula is paragraphs [0048], [0084], [0125], [0129], [0182], [0209], and [0213] should be (A1-xCex)3Al5O12 since this is the correct way of writing cerium doped rare earth aluminate garnets.  
Paragraph [0234] states that figure 22 shows polycrystalline film 100 arranged on the light source 300 by the figure actually shows polycrystalline film 100 above the light source 300, not on the light source. Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  The formula in this claim should be (A1-xCex)3Al5O12 since this is the correct way of writing cerium doped rare earth aluminate garnets.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-15 teach “phosphor crystalline”.  It is unclear what is meant “phosphor crystalline”, especially since “crystalline” is an adjective. Accordingly, the claims are indefinite. It is wondered if applicants meant phosphor crystals, instead.
Claims 4-6, 8-12, 14 and 15 teach the phosphor crystalline has a relative density. It is unclear if applicants are claiming the relative density the film or of the phosphor crystals. Accordingly, the claims are indefinite. It is noted that the specification implies that the density is that of the film and not of the crystals which make up the film.
Claims 5 and 11 are indefinite since they teach the pores have a rate in terms of percent. It is unclear what is meant by this since there is no indication as to what aspect of the pores is 
Finally, in view of figure 22, claim 20 is indefinite as to whether the phosphor film is arranged on the light source or if it is arranged above the light source. 
Claim Interpretation
The term “phosphor crystalline” in the claims is being interpreted as meaning phosphor crystals and the density is being interpreted as referring to the density of the film.  These interpretations make more technically sense based on what is known in the ceramic arts and what is shown in the figures. 
For claims 5 and 11, the Examiner is interpreting “rate” as meaning “ratio” since in the art when the pore amount is given in terms of percentage, without indicating that the percentage is based on molar, weight or volume amounts; it is assumed to be based on a ratio, as taught in U.S. patent application publication 2017/0160627. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent application publication 2017/0160627.
.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 8,829,779.
	This reference teaches a porous ceramic conversion element of pores and phosphor grains, or crystals. The taught element is in the form of a film or layer (col. 4, lines 22-41). Figure 3 shows that the taught pores are between the taught crystals. Column 8 teaches an embodiment of an element having a density of 98.73%, which falls within that of claim 4 which is composed of pores and phosphor grains of Y2.865Gd0.3Ce0.015Al5O12. This material meets the compositional requirements of claims 1 and 2 and has a formula that falls within that of claim 3. The taught film reads upon that claimed. The reference teaches a sintering process for producing the taught body of sintering at 1750oC and then annealing, which reads upon the claimed secondary sintering process, at 1350oC. This is the process of claim 7 and the temperature difference between the sintering and annealing temperatures is 400oC, which falls within the range of claim 9 . While the taught film is not sintered at a temperature which overlaps that of claim 8, claim 8 is a product-by-process claims. The claimed sintering conditions do not appear to produce a polycrystalline, or ceramic, phosphor film that patentably distinct from that taught and thus the taught film reads upon that produced by sintering at a temperature in the range of claim 8. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The reference teaches the claimed film.
Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,829,779.
 	This reference teaches a porous ceramic conversion element of pores and phosphor grains, or crystals. The taught element is in the form of a film or layer (col. 4, lines 22-41). Figure 3 shows that the taught pores are between the taught crystals. The phosphor can cerium activated rare earth aluminum garnet crystallites, where the rare earth is yttrium, lutium, yttrium and gadolinium or lutium and yttrium or a cerium and praseodymium containing lutium and/or yttrium silicon aluminum oxynitride. These phosphor read upon the claimed phosphor crystalline compound which comprise cerium and at least one rare-earth element of claim 1 and the garnet reads upon the material of claim 2. The element has a density of 97% or greater, which overlaps the range of claim 4. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the density of the element is 97% or greater and the only components of the film are pores and the phosphor grains, the ratio of pores in the film is 3% or less, which is calculated by subtracting the taught density from the theoretical density of 100%. This range overlaps that of claim 5. Column 9 teaches the garnets can have the formula Lu3-x-yYxAl5O12:yCe or Y3-x-yTbxAl5O12:yCe, where x is 0-1 and y 3-x-yYxAl5O12:yCe where x is 0-1 and the suggested formula of Y3-yAl5O12:yCe read upon those of claim 3. The reference teaches sintering the green body at 1500-1900oC and then annealing, which reads upon the claimed secondary sintering step, the sintered body at 1250-1400oC. This process reads upon claim 7, the taught sintering range of 1500-1900oC overlaps that of claim 8 and the temperature range difference between sintering temperature range and the annealing temperature range is  100-650oC, which overlaps that of claim 9.  The reference suggests the claimed film.
Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,829,779 in view of U.S. patent 8,728,835.
U.S. patent 8,829,779 teaches forming a polycrystalline phosphor film by preparing phosphor powder containing a plurality of phosphor particles; forming a green body from the phosphor powders, sintering the green body at 1500-1900oC and then annealing the sintered body at 1250-1400oC. The taught annealing step reads upon the claimed secondary sintering step. This process reads upon claim 16, the taught sintering range of 1500-1900oC overlaps that of claim 18 and the temperature range difference between sintering temperature range and the annealing temperature range is  100-650oC, which overlaps that of claim 9.  U.S. patent 8,829,779 does not teach forming the taught green body by injection molding nor does it teach processing the annealed body. While U.S. patent 8,829,779 exemplifies forming the green body by pressing molding, U.S. patent 8,728,835 teaches that green bodies used to form polycrystalline phosphor film from a phosphor powder containing a plurality of phosphor particles can be formed by any known conventional method, such as pressing or injection molding (col. 6, lines 56-62). Given this teaching, one of ordinary skill in the art would have . 
Claims 1, 2, 4-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. patent application publication 2017/0160627.
As stated above, this reference teaches the claimed porous polycrystalline ceramic phosphor film. The taught cerium activated yttrium aluminum garnet crystallites have a size of 0.8-1.2 microns, which falls within the range of claim 6. The taught film has a pore ratio of 0.01% to less than 5%. The density of film is greater than 95% up to 99.99%, which is calculated by subtracting the taught pore ratio from the theoretical density of 100%. The taught pore ratio range and the calculated density range overlap those of claims 4, 5, 10 and 11. While the taught film is not sintered under the conditions of claims 7-9 or 13-15, these claims are product-by-process claims. The claimed sintering conditions do not appear to produce a polycrystalline, or ceramic, phosphor film patentably distinct from that taught and thus the taught film suggests that produced by the sintering processes of claims 7-9 or 13-15. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The reference suggests the claimed film.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0329777.
This reference teaches a porous ceramic conversion element of pores and phosphor grains, or crystals. The ceramic has a density of 80-99% and have a size in the range of 0.5-20 microns. These ranges overlap those of claims 4, 6, 10 and 12. Since the density of the element is 80-99% greater and the only components of the film are pores and the phosphor grains, the ratio of pores in the film is 1-20% which is calculated by subtracting the taught density from the theoretical density of 100%. This range overlaps that of claims 5 and 11. The phosphor can be rare earth aluminate garnets of the formula M3Al5O12, where M is Y, Lu, Y and Gd or Y and Sc and these garnets are preferably activated with ceramic in an amount 0.1-1 wt%, or about 0.09-17.4 mol%. The formulas for these garnets can be written as M3-xAl5O12:xCe where M is Y, Lu, Y and Gd or Y and Sc and x is about 0.0009-0.174. These garnets read upon the material of claims 1 and suggest the formula of claim 3 since the taught amount of cerium since it overlaps the claimed amount. The taught ceramic is produced by mixing a powder of precursor particles for the phosphor with pore forming organic particles, shaping the mixture, burning out the pore forming particles and sintering the phosphor particles. The structure of the result element is one where the pores are between the phosphor grains since the taught reaction sintering step does not fill in the voids left by the burned out pore forming particles and the voids would not migrate into the phosphor grains or crystals as they are being formed during the reaction sintering step which would disrupt the formulation of the crystals. The body can be forming into discs which reads upon the claimed film. The reference suggests the claimed film.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
There is no teaching or suggestion in the cited art of record that the phosphor powders using in the molding process of U.S. patent 8,829,779 and/or U.S. patent 8,728,835 should or can at least overlap the size rage of claim 17. There is no teaching or suggestion in the cited art of record a vehicle lamp having the claimed structure or that of figure  22, where the wavelength convertor for the lamp is a porous ceramic film having the claimed structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/23/21